DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-7, 10, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marchack et al. US 11,056,643 in view of Annunziata et al. US 2018/0069174.
	Regarding claim 1, Marchack et al. Figs. 3A-3B discloses a method of forming a magnetic tunnel junction device structure, sequentially comprising: 
forming a junction structure 30 on a substrate 12, wherein the junction structure comprises a first ferromagnetic layer 22 and a second ferromagnetic layer 28 sandwiching a tunneling barrier layer 25;  
forming a dielectric capping layer 40 col. 4, lines 1-9 on the junction structure. 
Marchack et al. discloses a physical etching process to form MTJ stack layers. Marchack et al. does not disclose performing a cooling process on the substrate having the dielectric capping layer formed thereon.  
Annunziata et al. discloses a method of forming a MTJ device including a cryogenic directional plasma etching process in which the substrate is cooled to a temperature of 0[Symbol font/0xB0]C to -200[Symbol font/0xB0]C [0047]. 
Marchack et al. and Annuziata et al. are analogous art because they are directed to an etching process to form a magnetic tunneling junction device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Marchack et al. because they are from the same field of endeavor. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Marchack et al. and incorporate the teachings of Annuziata et al. to improve the overall etching process [0024].
Regarding claim 2, Marchack et al. in view of Annuziata et al. teaches the method of claim 1, but does not teach wherein performing the cooling process comprises controlling a substrate temperature to a range between -250°C and -150°C.  However, Annuziata et al. [0047] teaches a cooling process comprising controlling a substrate temperature in a range of 0[Symbol font/0xB0]C to -200[Symbol font/0xB0]C.  MPEP 2144.05 states that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Regarding claim 3, Marchack et al. in view of Annuziata et al. teaches the method of claim 1. Marchack et al. teaches Figs. 3A-3B further comprising: 
forming a metal capping layer 50 disposed on the dielectric capping layer 40; and 
forming a top buffer layer 205 on the metal capping layer.  
Regarding claim 6, Marchack et al. in view of Annuziata et al. teaches the method of claim 3, wherein the top buffer layer is an amorphous non-magnetic material col. 8, line 53-col. 9, line 27.  
Regarding claim 7, Marchack et al. in view of Annuziata et al. teaches the method of claim 3, wherein the top buffer layer is a dielectric material, a metal material, or an insulating material with or without metal dopants col. 8, line 53-col. 9, line 27.  
Regarding claim 10, Marchack et al. Figs. 3A-3B discloses a method of forming a magnetic tunnel junction device structure, sequentially comprising: 
forming a junction structure 30 on a substrate 12, wherein the junction structure comprises a first ferromagnetic layer 22 and a second ferromagnetic layer 28 sandwiching a tunneling barrier layer 25;  
forming a dielectric capping layer 40 col. 4, lines 1-9 on the junction structure;
forming a metal capping layer 50 disposed on the dielectric capping layer 40; and 
forming a top buffer layer 205 on the metal capping layer.  
Marchack et al. discloses a physical etching process to form MTJ stack layers. Marchack et al. does not disclose performing a cooling process on the substrate having the dielectric capping layer formed thereon.  Marchack et al. and Annuziata et al. are analogous art because they are directed to an etching process to form a magnetic tunneling junction device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Marchack et al. because they are from the same field of endeavor. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Marchack et al. and incorporate the teachings of Annuziata et al. to improve the overall etching process [0024].  
Marchack et al. in view of Annuziata et al. does not teach wherein performing the cooling process comprises controlling a substrate temperature to a range between -250°C and -150°C.  However, Annuziata et al. [0047] teaches a cooling process comprising controlling a substrate temperature in a range of 0[Symbol font/0xB0]C to -200[Symbol font/0xB0]C.  MPEP 2144.05 states that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Regarding claim 13, Marchack et al. Figs. 3A-3B discloses a method of forming a magnetic tunnel junction device structure, sequentially comprising: 
forming a junction structure 30 on a substrate 12, wherein the junction structure comprises a first ferromagnetic layer 22 and a second ferromagnetic layer 28 sandwiching a tunneling barrier layer 25;  
forming a dielectric capping layer 40 col. 4, lines 1-9 on the junction structure;
forming a metal capping layer 50 disposed on the dielectric capping layer 40; and 
forming a top buffer layer 205 on the metal capping layer.  
Marchack et al. discloses a physical etching process to form MTJ stack layers. Marchack et al. does not disclose performing a cooling process on the substrate having the dielectric capping layer formed thereon.  Marchack et al. and Annuziata et al. are analogous art because they are directed to an etching process to form a magnetic tunneling junction device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Marchack et al. because they are from the same field of endeavor. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Marchack et al. and incorporate the teachings of Annuziata et al. to improve the overall etching process [0024].  
Regarding claim 20, Marchack et al. in view of Annuziata et al. teaches the method of claim 13, but does not teach wherein performing the cooling process comprises controlling a substrate temperature to a range between -250°C and -150°C.  However, Annuziata et al. [0047] teaches a cooling process comprising controlling a substrate temperature in a range of 0[Symbol font/0xB0]C to -200[Symbol font/0xB0]C.  MPEP 2144.05 states that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Claim(s) 5, 8, 9, 11, 12 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marchack et al. in view of Annuziata et al. as applied to claims 3, 10, and 13 above, and further in view of Oh et al. US 9,337,415.
Regarding claim 5, Marchack et al. in view of Annuziata et al. teaches the method of claim 3 but does not teach wherein a metal material is disposed adjacent to the top buffer layer, the metal material being selected from the group consisting of Ta, Mo, W and Cr.  
Oh et al. Fig. 2 discloses a Ta metal layer on the uppermost layer of the MTJ device structure. 
Marchack et al. in view of Annuziata et al. and Oh et al. are analogous art because they are directed to a method of forming a MTJ device structure and one of ordinary skill in the art would have had a reasonable expectation of success to further modify Marchack et al. in view of Annuziata et al. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Marchack et al. in view of Annuziata et al. and incorporate the teachings of Oh et al. improve the process of forming the MTJ device.
Regarding claim 8, Marchack et al. in view of Annuziata et al. teaches the method of claim 3 but does not teach wherein the top buffer layer comprises a CoFeB material.  
Oh et al. teaches a top buffer layer comprises a CoFeB material 140, CoFeB.  
Regarding claim 9, Marchack et al. in view of Annuziata et al. further in view of Oh et al. teaches the method of claim 8. 
Oh et al. teaches the CoFeB material of the top buffer layer has a boron concentration by atomic weight between about 20% and about 40% col. 3 lines 30-50.  
Regarding claim 11, Marchack et al. in view of Annuziata et al. teaches the method of claim 10 but does not teach wherein a metal material is disposed adjacent to the top buffer layer, the metal material being selected from the group consisting of Ta, Mo, W and Cr.  
Oh et al. Fig. 2 discloses a Ta metal layer on the uppermost layer of the MTJ device structure. 
Marchack et al. in view of Annuziata et al. and Oh et al. are analogous art because they are directed to a method of forming a MTJ device structure and one of ordinary skill in the art would have had a reasonable expectation of success to further modify Marchack et al. in view of Annuziata et al. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Marchack et al. in view of Annuziata et al. and incorporate the teachings of Oh et al. improve the process of forming the MTJ device.
Regarding claim 12, Marchack et al. in view of Annuziata et al. teaches the method of claim 10 but does not teach wherein the top buffer layer comprises a CoFeB material.  
Oh et al. teaches a top buffer layer comprises a CoFeB material 140, CoFeB.  
Regarding claim 14, Marchack et al. in view of Annuziata et al. teaches the method of claim 13 but does not teach wherein a pinning layer is disposed between the substrate and the junction structure, the pinning layer comprising: a first pinning layer and a second pinning layer sandwiching a coupling layer, one or both of the first pinning layer and the second pinning layer comprising Co and Ni. 
Oh et al. Fig. 2 teaches a pinning layer AP is disposed between the substrate and the junction structure, the pinning layer comprising: a first pinning layer AP1 and a second pinning layer AP2 sandwiching a coupling layer APC. 
Marchack et al. in view of Annuziata et al. and Oh et al. are analogous art because they are directed to a method of forming a MTJ device structure and one of ordinary skill in the art would have had a reasonable expectation of success to further modify Marchack et al. in view of Annuziata et al. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Marchack et al. in view of Annuziata et al. and incorporate the teachings of Oh et al. improve the process of forming the MTJ device.
Oh et al. Fig. 2 teaches one or both of the first pinning layer and the second pinning layer comprising CoPt. The references do not teach a first and second pinning layer comprising Co and Ni.   
However, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960).
Regarding claim 15, Marchack et al. in view of Annuziata et al. further in view of Oh et al. teaches the method of claim 14. 
Oh et al. Fig. 2 teaches wherein a first pinning layer comprises: Co and Pt.
Regarding claim 16, Marchack et al. in view of Annuziata et al. further in view of Oh et al. teaches the method of claim 14. 
Oh et al. Fig. 2 teaches wherein a seed layer is disposed between the substrate and the pinning layer, the seed layer comprising Pt and Ta, or a combination thereof.  
Oh et al. does not teach Cr, Pt or a combination thereof. 
However, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960).
Regarding claim 17, Marchack et al. in view of Annuziata et al. further in view of Oh et al. teaches the method of claim 16. 
Oh et al. Fig. 2 teaches wherein when the seed layer comprises Cr, the first pinning layer comprises Co and Pt.  
The combination of references does not teach a first and second pinning layer comprising Co and Ni.   
However, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960).
Regarding claim 18, Marchack et al. in view of Annuziata et al. teaches the method of claim 13 but does not teach wherein a metal material is disposed adjacent to the top buffer layer, the metal material being selected from the group consisting of Ta, Mo, W and Cr.  
Oh et al. Fig. 2 discloses a Ta metal layer on the uppermost layer of the MTJ device structure. 
Marchack et al. in view of Annuziata et al. and Oh et al. are analogous art because they are directed to a method of forming a MTJ device structure and one of ordinary skill in the art would have had a reasonable expectation of success to further modify Marchack et al. in view of Annuziata et al. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Marchack et al. in view of Annuziata et al. and incorporate the teachings of Oh et al. improve the process of forming the MTJ device.
Regarding claim 19, Marchack et al. in view of Annuziata et al. further in view of Oh et al. teaches the method of claim 18. 
Oh et al. teaches the CoFeB material of the top buffer layer has a boron concentration by atomic weight between about 20% and about 40% col. 3 lines 30-50.  

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Tokashiki US 2018/0061886 teaches a method of forming a lattice structure of magnetic materials and tunnel barrier materials in a magnetic memory cell at temperatures below 0[Symbol font/0xB0]C. Tokashiki is analogous art because it is directed to a method of forming a magnetic memory device and one of ordinary skill in the art would have had a reasonable expectation of success to use Tokashiki because it is from the same field of endeavor as the prior art above. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Marchack et al. in view of Annuziata et al. and incorporate the teachings of Tokashiki to improve the device performance [0068]-[0075]
However, the prior art of record neither anticipates nor renders obvious the combination of limitations including wherein the cooling process further comprises forming a metal capping layer as an amorphous structure while forming the junction structure on the substrate as a lattice structure comprising the dielectric capping layer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sonya McCall-Shepard/           Primary Examiner, Art Unit 2898